Defendant had levied upon and sold under execution the interest of one Dee Allen in certain lands in Kalamazoo county. Allen's interest was that of a tenant in common, under the provisions of his father's will. The plaintiff became the purchaser. Allen did not redeem. On the last day therefor, Glenn S. Allen, one of the tenants in common of the land *Page 416 
sold, in his own behalf and in behalf of the other tenants in common, filed in the office of the register of deeds a writing setting forth the above facts and deposited therewith the sum necessary for redemption. The defendant, by reason thereof, refused to execute a conveyance to plaintiff as purchaser, and mandamus was sought to require him to do so. The order of the circuit judge denying the writ is here reviewed by certiorari.
The provisions of our statutes relating to the manner of selling real estate levied upon under executions appear in 3 Comp. Laws 1915, § 12900 et seq. Section 12911 provides for redemption "within one year from the time when such sale shall have been made." Section 12912 reads:
"Such redemption may be made:
"1. By the person against whom the execution was issued, and whose right and title were sold in pursuance thereof; or
"2. If such person be dead, by his devisee of the premises sold, if the same shall have been devised; and if the same shall not have been devised, by the executor or administrator with the approbation of the judge of probate, or by the heirs of such person; or
"3. By any grantee of such person, who shall have acquired an absolute title by deed, sale under mortgage, or under an execution, or by any other means, to the promises sold, or to any lot, tract, parcel or portion which shall have been separately sold;
"4. By the purchaser of the title and right of redemption of the person against whom the execution issued."
The language of this section needs no construction. The right of redemption is given to the execution debtor, to his executor, administrator or devisee, if he be dead, and to grantees or persons claiming rights under such debtor.
Counsel for the defendant claims that such right is extended to a tenant in common with the execution *Page 417 
debtor by sections 12914 and 12954. These read as follows:
"(12914) SEC. 99. If there be several persons having undivided shares, as joint tenants, or tenants in common, in the premises sold, or in any particular lot or tract sold, each person having such title may redeem the share or interest belonging to him, by paying to the purchaser, or to the officer, as herein directed, a sum that will bear the same proportion to the whole purchase money bid for such premises, or for such particular lot or tract, as the share proposed to be redeemed bears to the whole number of shares of such premises, or lot or tract, together with the interest on such sum."
"(12954) SEC. 139. When any judgment debtor shall have or own an undivided interest or estate as tenant, in common or otherwise, with the same parties in several pieces or parcels of land, the sheriff to whom any execution issued on any judgment against said debtor may be directed, may levy said execution upon any such undivided interest or estate, and in case of an existing levy thereon may advertise and sell, as a single parcel, the interest of such judgment debtor in any or all of such undivided and unpartitioned tracts or parcels in his bailiwick, and the same may be redeemed only on payment of the sum bid, with interest at the rate borne by the judgment under which such sale was made. Certificates, setting forth a description of the premises in which such interest may have been sold, the sum bid, and the time when such sale will become absolute and the purchaser entitled to a deed, shall be made, delivered to the purchaser, and filed in the office of the register of deeds, in the same manner and with like effect as in other cases of sales of real estate on execution."
Section 12914 would seem to apply only to cases where several persons have acquired undivided interests in the property sold after levy, and provides for redemption by any one of them of "the share or interest belonging to him."
Section 12954 would seem to apply only to cases *Page 418 
where a levy is made on an undivided interest of the execution debtor in several parcels of land. In such case, sale may be made as a single parcel of such interest "in any or all of such undivided and unpartitioned tracts or parcels." Redemption may be made only on payment of the entire sum bid.
Neither of these sections in terms provides for the redemption by any person other than those named in section 12912. Counsel urges that "A tenant in common does not own any specific part of the premises. He has an interest in the whole," and insists that he should have the right to protect his interest by redemption if the tenant whose interest has been sold does not redeem. The only effect of the execution of the deed to plaintiff as purchaser is to substitute him as a tenant in common with the others who have in interest in the property sold in the place and stead of Dee Allen. He gets Dee Allen's interest, whatever it may be, and no more. As the other tenants in common are brothers and sisters, it may be that the property could be more satisfactorily handled by them than by having a stranger to the title admitted to ownership with them. They could have secured this result by obtaining a conveyance from Dee Allen of his interest.
The order entered will be set aside and the cause remanded that the defendant may be ordered to execute a deed pursuant to the certificate of purchase if it be necessary to do so. The plaintiff will recover costs against Glenn S. Allen.
CLARK, C.J., and McDONALD, BIRD, MOORE, and FELLOWS, JJ., concurred. STEERE and WIEST, JJ., concurred in the result. *Page 419